

Exhibit 10.4


 
 
COLLATERAL ACCESS AGREEMENT
 



April 27, 2018


THIS COLLATERAL ACCESS AGREEMENT (this "Agreement") is made by and among, 2400
XENIUM, LLC, a Minnesota limited liability company (the “Landlord”), CHRISTOPHER
& BANKS CORPORATION, a Delaware corporation (the “Tenant”), and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as lender (in such capacity, the “Lender”) for the
benefit of itself and a syndicate of revolving lenders and certain other credit
parties (together with the Administrative Agent, collectively, the “Credit
Parties”) (each of the Landlord, the Tenant and the Lender a "Party" and
collectively, the "Parties")..
WITNESSETH:


WHEREAS, the Lender is party to a loan arrangement (the “Loan Arrangement”)
with, among others, the Tenant. To secure the obligations of the Tenant under
the Loan Arrangement, the Tenant has granted to the Lender a security interest
in and to, among other things, "Tenant's Equipment" (as defined in the "Lease"
(defined below)), Tenant's inventory, Tenant's books and records and all other
personal property of Tenant (collectively, the "Collateral") located, and to be
located, upon the real property located at 2400 Xenium Lane North, Plymouth,
Minnesota (the “Leased Premises”) as described on Exhibit A attached hereto;
provided, however, that "Tenant’s Equipment" and "Collateral" shall not include
building systems related to the Leased Premises, such as HVAC systems and
facilities, electrical and mechanical systems and facilities, generators,
life-safety systems, fire suppression and alarm systems, security systems,
building communication systems and facilities, and lighting systems and
facilities (the "Building Systems"). The Leased Premises is owned by the
Landlord and leased to the Tenant pursuant to that certain Lease Agreement dated
as of April 27, 2018 (as amended and in effect as of the date hereof, the
“Lease”).
WHEREAS, the Tenant will not enter into the Lease unless Landlord enters into
this Agreement.
WHEREAS, it is a condition to the Landlord purchasing the Leased Premises that
the Tenant and the Lender enter into this Agreement.
WHEREAS, the Lender will not permit the Tenant to enter into the Lease unless
the Landlord and the Tenant enter into this Agreement.
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:




--------------------------------------------------------------------------------




1.
To the actual knowledge of the Landlord, the Tenant is not in default under the
terms of the Lease.

2.
The Landlord hereby waives and releases in favor of the Lender and the other
Credit Parties (as defined in the documents and agreements executed in
connection with the Loan Arrangement): (a) any and all rights of distraint,
levy, and execution which the Landlord may now or hereafter have against the
Collateral; (b) any and all statutory liens, security interests, or other liens
which the Landlord may now or hereafter have in the Collateral; and (c) any and
all other interests or claims of every nature whatsoever which the Landlord may
now or hereafter have in or against the Collateral for any rent, storage
charges, or other sums due, or to become due, to the Landlord by the Tenant. The
Landlord agrees not to exercise any of the Landlord’s rights, remedies, powers,
privileges, or discretions with respect to the Collateral, or the Landlord’s
liens or security interests in the Collateral, unless and until the Landlord
receives written notice from an officer of the Lender that the Tenant’s
obligations to the Lender and the other Credit Parties have been paid in full,
and that the commitment of the Lender and the other Credit Parties to make loans
or furnish other financial accommodations to the Borrowers (as defined in the
documents and agreements executed in connection with the Loan Arrangement) has
been terminated. The foregoing waiver is for the benefit of the Lender and the
other Credit Parties only and does not affect the obligations of the Tenant to
the Landlord.

3.
In the event of the exercise by the Lender of its rights upon default with
respect to the Collateral, the Lender shall have a reasonable time, but in no
event less than ninety (90) days or more than one hundred twenty (120) days, in
which the Landlord will not hinder the Lender from repossessing and/or disposing
of the Collateral from the Leased Premises; provided, however, that such period
will be tolled during any period in which the Lender has been stayed from taking
action to remove the Collateral in any bankruptcy, insolvency or similar
proceeding, and the Lender shall have an additional period of time (but in no
event less than ninety (90) days) or more than one hundred twenty (120) days
thereafter in which to repossess and/or dispose of the Collateral from the
Leased Premises. In those circumstances, the Landlord will, upon reasonable
prior written notice from the Lender, (a) not hinder the Lender in gaining
access to the Leased Premises for the purpose of repossessing said Collateral
and (b) if requested by the Lender, permit the Lender, or its agents or
nominees, to dispose of the Collateral on the Leased Premises in a manner
reasonably designed to minimize any interference with any of the Landlord’s
other tenants at the Leased Premises. The Lender shall promptly repair, at the
Lender’s cost and expense, any physical damage to the Leased Premises actually
caused by the Lender, but shall not be liable for any diminution in value of the
Leased Premises caused by the removal or absence of the Collateral. The Tenant
hereby releases the Landlord with respect to any cost, claim, or damage
resulting from the Landlord's actions in accordance with this paragraph 3,
except to the extent such cost, claim or damages arises from the negligence or
willful misconduct of the Landlord.

4.
To the extent not paid or prepaid by the Tenant, the Lender shall pay the
Landlord a sum for its use and occupancy of the Leased Premises on a per diem
basis in an amount equal





--------------------------------------------------------------------------------




to the monthly base rent and additional rent for operating costs, such as
insurance, taxes and utilities (but excluding any percentage rent), required to
be paid by the Tenant under the Lease from the date on which the Lender shall
have taken possession of the Collateral on the Leased Premises until the date on
which the Lender vacates the Leased Premises, it being understood, however, that
the Lender shall not, thereby, have assumed any of the obligations of the Tenant
to the Landlord, including, without limitation, any obligation to pay any past
due rent owing by the Tenant.
5.
Without limiting the Lender’s rights pursuant to paragraph 3 hereof, prior to
the Landlord’s terminating the Lease or evicting the Tenant from the Leased
Premises for breach of or default under the Lease ("Lease Default"), the
Landlord shall give the Lender not less than thirty (30) days’ written notice of
such action at the address set forth below, and a reasonable opportunity to
preserve, protect, liquidate, or remove any Collateral on the Leased Premises
and, if the Lender so elects, to cure such breach of or default under the Lease
within (x) thirty (30) days following receipt of notice of any monetary Lease
Default and (y) thirty (30) days following receipt of notice of any non-monetary
Lease Default that is reasonably susceptible to cure by Lender, provided that if
Lender is diligently pursuing a cure of a non-monetary Lease Default and such
non-monetary Lease Default can reasonably be cured within an additional thirty
(30) days, Lender will be given an additional thirty (30) days to cure such
Lease Default. If Lender desires to cure a Lease Default, Lender will give
Landlord notice of such intent ("Notice of Intent to Cure") within fifteen (15)
Business Days following Lender's receipt of the notice of Lease Default.
Notwithstanding the provisions of this paragraph, the Lender shall not have any
obligation to cure any such breach or default. The cure of any such breach or
default by the Lender on any one occasion shall not obligate the Lender to cure
any other breach or default or to cure such breach or default on any other
occasion. Notwithstanding anything to the contrary herein, but without limiting
the Lender’s rights pursuant to paragraph 3 hereof, in no event will Lender have
the right to cure a Lease Default due to the failure of Tenant to maintain the
"Letter of Credit" (as defined in the Lease) or Lease Default arising under
Section 7.01(e) or Section 7.01(f) of the Lease.

6.
No payment by the Lender to the Landlord hereunder shall affect any obligation
of the Tenant and its affiliates to reimburse the Lender for any such payment by
the Lender pursuant to the terms of the Loan Arrangement.

7.
Lender hereby releases the Building Systems from any security interest held by
Lender.

8.
All notices under this Agreement shall be made to the following addresses by
recognized overnight courier, by hand delivery or by facsimile transmission:

If to the Lender:


Wells Fargo Bank, National Association, as Lender
One Boston Place, 19th Floor
Boston, MA 02108
MAC J9214-180
Attention: Michael S. Watson




--------------------------------------------------------------------------------




Facsimile: 866-210-8898
Re: Christopher & Banks Company


If to the Landlord:


2400 Xenium, LLC
c/o The Excelsior Group, LLC
1660 Highway 100 South, Suite 400
St. Louis Park, MN 55416
Attention: Andy Finn
Facsimile: (952) 525-3298


If to the Tenant:


Christopher & Bank Corporation
2400 Xenium Lane North
Plymouth, MN 55441
Attention: General Counsel
Facsimile: (763) 551-5199


The Landlord or the Lender shall provide the Tenant a copy of all notices sent
by the Landlord or the Lender pursuant to this Agreement.


9.
This Agreement shall inure to the benefit of the Lender and the other Credit
Parties, and their respective successors and assigns, and shall be binding upon
the Landlord, its heirs, assigns, representatives, and successors.

10.
This Agreement may not be amended or waived except by an instrument in writing
signed by the Lender, the Landlord, and the Tenant. This Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York, without giving effect to the conflicts of law principles thereof, but
including Section 5-1401 of the New York General Obligations Law. Delivery of an
executed signature page of this Agreement to the Lender by facsimile or .pdf
transmission shall be binding on the Landlord as if the original of such
facsimile or .pdf had been delivered to the Lender.



[signature page follows]






--------------------------------------------------------------------------------





Dated as of the date above first written.


 
LANDLORD:


 
2400 XENIUM, LLC


 
By:
/s/ Stephanie A. Shields
 
Name:
Stephanie A. Shields
 
Title:
Manager

 
TENANT:


 
CHRISTOPHER & BANKS CORPORATION


 
By:
/s/ Keri Jones
 
Name:
Keri Jones
 
Title:
President and Chief Executive Officer

 
LENDER:


 
WELLS FARGO BANK, NATIONAL ASSOCIATION


 
By:
/s/ Michael Watson
 
Name:
Michael Watson
 
Title:
Duly Authorized Signatory







Signature Page to Collateral Access Agreement

